325 S.W.3d 551 (2010)
FRONTENAC BANK, Respondent,
v.
SIERRA LAND COMPANY I, LLC, Joseph Glenn Nothum and Deborah A. Nothum, Appellants.
No. ED 94473.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Application for Transfer to Supreme Court Denied November 23, 2010.
Donald Carmody, Jessica Kennedy, John Hilton, St. Louis, MO, for appellant.
Brian Pezza, Lawrence Parres, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Joseph and Deborah Nothum ("the Nothums") and Sierra Land Company I, LLC ("Sierra") (collectively "Appellants") appeal *552 from the trial court's grant of summary judgment to Frontenac Bank ("Respondent") on its motion. Appellants claim two points on appeal. First, Appellants claim that the trial court erred in granting Respondent's motion for summary judgment because Respondent's breach of duty of good faith and fair dealing creates a genuine issue of material fact. Second, Appellants claim that the trial court erred in granting Respondent's motion for summary judgment because it disregarded Appellants' evidence as to the value of the property.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).